NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of copending Application No. 16769529 (“’529 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite limitations that are closely related and at least one examined application claim is not patentably distinct from the reference claim.
For the purpose of illustration, only Claims 1, 10 and 15 of the instant application is compared with Claims 10-11 and 16 of the ’529 application in the following table (underlining is used to indicate conflicting limitations):
Instant application
Application No. 16/769,529
Claim 1, a probe tip eject device of an automated diagnostic analysis apparatus, the probe tip eject device comprising: 

a ramp disposed within the body that slopes downward from the first side toward the second side, wherein the arcuate slot extends downward through the body and the ramp, the ramp sized to engage a top of a flange of the probe tip, the flange disposed below and extending outward from the top portion of the probe tip.

Claim 10, an automated diagnostic analysis apparatus comprises: 
a probe arm; 
a robot coupled to the probe arm and capable of at least rotating the probe arm horizontally; 






















a probe tip eject device that includes: 
a body having a top, a first side, and a second side opposite the first side, the top having an arcuate slot extending there across from the first side toward the second side, the first side having an opening aligned with the arcuate slot, the opening and the arcuate slot each having a width sized to receive a top portion of the probe tip, and 
a ramp disposed within the body that slopes downward from the first side toward the second side, wherein the arcuate slot extends downward through the body and the ramp, the ramp sized to engage a top of a flange of the probe tip, the flange disposed below and extending outward from the top portion of the probe tip; wherein: 
the robot is configured to rotate the probe to the probe tip eject device and along the arcuate slot from the first side toward the second side, and 
 causes the probe tip to separate from the probe.

Claim 15, a method of removing a probe tip from a probe in an automated diagnostic analysis apparatus, the method comprising: 
rotating the probe to an arcuate slot of a probe tip eject device, the probe having a probe tip that is press fit on an end thereof; 
engaging a top of a flange of the probe tip with a ramp of the probe tip eject device while rotating the probe along the arcuate slot; and 
      rotating the probe along the arcuate slot until the probe tip is separated from the probe.

laim 11, the automated diagnostic analysis apparatus of claim 10, wherein the probe tip eject device comprises: 

a ramp disposed within the body that slopes downward from the first side toward the second side, wherein the arcuate slot extends downward through the body and the ramp, the ramp sized to engage a top of a flange of the probe tip, the flange disposed below and extending outward from the top portion of the probe tip.

Claims 10 (& 11), an automated diagnostic analysis apparatus comprises: 
a probe arm; 
a robot coupled to the probe arm and capable of at least rotating the probe arm horizontally; 

a probe tip eject device configured to receive the probe via rotation of the robot and to remove the probe tip from the probe; and a probe tip waste chute coupled to the probe tip eject device and configured to receive the probe tip from the probe tip eject device, the probe tip waste chute comprising: a guide plate configured to receive the probe tip in a substantially upright position from the probe tip eject device, and a pair of guide rails having a first end configured to receive the probe tip in the substantially upright position from the guide plate, the pair of guide rails sloped downward from the guide plate and configured to drop the probe tip in the substantially upright position from a second end of the pair of guide rails.
11. The automated diagnostic analysis apparatus of claim 10, wherein the probe tip eject device comprises:
a body having a top, a first side, and a second side opposite the first side, the top having an arcuate slot extending there across from the first side toward the second side, the first side having an opening aligned with the arcuate slot, the opening and the arcuate slot each having a width sized to receive a top portion of the probe tip; and 
a ramp disposed within the body that slopes downward from the first side toward the second side, wherein the arcuate slot extends downward through the body and the ramp, the ramp sized to engage a top of a flange of the probe tip, the flange disposed below and extending outward from the top portion of the probe tip.









   Claim 16, the method of claim 15, further comprising: 


rotating a probe to a probe tip eject device, the probe having the probe tip press fit on an end thereof; 
   engaging a top of a flange of the probe tip with a ramp of the probe tip eject device while rotating the probe along an arcuate slot of the probe tip eject device; and
     rotating the probe along the arcuate slot until the probe tip is separated from the probe.



Dependent claim correspondence is as follows:
Claims 4 and 13 of the instant application with claim 13 of the ‘529 application.
Claim 11 of the instant application with claim 10 of the ‘529 application.

Claim 14 of the instant application with claim 14 of the ‘529 application.
Claim 18 of the instant application with claim 10 of the ‘529 application.

Although the scope of claims 1-20 of the instant application and claim 10-16 of the ‘529 application are very similar, the difference between the present claimed invention and the ‘529 application is that the ‘529 application discloses a probe tip waste chute and its structural limitations which is not required in the instant application. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 10-11 and 16 of ’529 to arrive at claims 1, 10 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element ad its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Gwynn et al. (US 2013/0132006 A1) discloses a structure where the downward force can be provided by a slidable lid 1315 that comprises a biasing element 1344. The biasing element 
Hagen et al. (US 2010/0288395 A1) teaches methods, systems, and apparatus for automated isolation of selected analytes where a receptacle transfer apparatus in the form of a receptacle distributor 400 comprises a receptacle carrier assembly 402 which translates along a transport track assembly 408 in an "X" direction" under the power of an X-translation system (described below). The receptacle carrier assembly 402 includes a receptacle distribution head 404 configured to carry a reaction receptacle, such as an MRD 160, supported on a carrier assembly carriage 418 constructed and arranged to effect Z-axis translation and .THETA. rotation of the distribution head 404. (FIG.2, 20, [0155]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861